20-370
     Lin v. Garland
                                                                           BIA
                                                                     Loprest, IJ
                                                                   A206 260 502
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 18th day of May, two thousand twenty-two.
 5
 6   PRESENT:
 7            MICHAEL H. PARK,
 8            BETH ROBINSON,
 9            MYRNA PÉREZ,
10                 Circuit Judges.
11   _____________________________________
12
13   BING QING LIN,
14            Petitioner,
15
16                    v.                                  20-370
17                                                        NAC
18   MERRICK B. GARLAND, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                  Zhou Wang, New York, NY.
24
25   FOR RESPONDENT:                  Jeffrey Bossert Clark, Acting
26                                    Assistant Attorney General; Holly
27                                    M. Smith, Senior Litigation
28                                    Counsel; Jesse D. Lorenz, Trial
1                                      Attorney, Office of Immigration
2                                      Litigation, United States
3                                      Department of Justice, Washington,
4                                      DC.

5           UPON DUE CONSIDERATION of this petition for review of a

6    Board of Immigration Appeals (“BIA”) decision, it is hereby

7    ORDERED, ADJUDGED, AND DECREED that the petition for review

 8   is DENIED.

 9          Petitioner Bing Qing Lin, a native and citizen of the

10   People’s Republic of China, seeks review of a January 16,

11   2020, decision of the BIA affirming an April 2, 2018, decision

12   of an Immigration Judge (“IJ”) denying her application for

13   asylum,       withholding    of   removal,    and    relief   under      the

14   Convention Against Torture (“CAT”).           In re Bing Qing Lin, No.

15   A 206 260 502 (B.I.A. Jan. 16, 2020), aff’g No. A 206 260 502

16   (Immig. Ct. N.Y.C. Apr. 2, 2018).             We assume the parties’

17   familiarity with the underlying facts and procedural history.

18          Under the circumstances of this case, we have considered

19   both    the    IJ’s   and   the   BIA’s   opinions   “for   the   sake   of

20   completeness.”        Wangchuck v. Dep’t of Homeland Sec., 448 F.3d

21   524, 528 (2d Cir. 2006).           We review an adverse credibility

22   determination under a “substantial evidence standard,” Hong

23   Fei Gao v. Sessions, 891 F.3d 67, 76 (2d Cir. 2018), and “the

                                          2
 1   administrative findings of fact are conclusive unless any

 2   reasonable adjudicator would be compelled to conclude to the

 3   contrary,” 8 U.S.C. § 1252(b)(4)(B).

 4        “Considering the totality of the circumstances, and all

 5   relevant factors, a trier of fact may base a credibility

 6   determination on the demeanor, candor, or responsiveness of

 7   the applicant or witness,” inconsistencies within and between

 8   an applicant’s statements and other evidence, “without regard

 9   to whether an inconsistency, inaccuracy, or falsehood goes to

10   the heart of the applicant’s claim, or any other relevant

11   factor.”    8 U.S.C. § 1158(b)(1)(B)(iii).            “We defer therefore

12   to   an    IJ’s   credibility      determination      unless,    from   the

13   totality of the circumstances, it is plain that no reasonable

14   fact-finder       could     make   such       an    adverse   credibility

15   ruling.”     Xiu Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir.

16   2008); accord Hong Fei Gao, 891 F.3d at 76.                     Substantial

17   evidence supports the agency’s determination that Lin was not

18   credible as to her claim that she was detained and physically

19   abused for attending an unauthorized Christian church.

20        The     agency       reasonably       relied    on   inconsistencies

21   among Lin’s statements and evidence regarding the conditions


                                            3
1    of her confinement, her alleged mistreatment, her reason for

2    leaving China, and her residence in the United States.                    See

3    8 U.S.C. § 1158(b)(1)(B)(iii).            Contrary to Lin’s position,

4    the agency was not required to credit her explanations because

5    they did not necessarily resolve the inconsistencies: “A

 6   petitioner must do more than offer a plausible explanation

 7   for h[er] inconsistent statements to secure relief; [s]he

8    must   demonstrate     that    a    reasonable    fact-finder     would   be

 9   compelled to credit h[er] testimony.”              Majidi v. Gonzales,

10   430 F.3d 77, 80 (2d Cir. 2005) (internal quotation marks

11   omitted); see also Siewe v. Gonzales, 480 F.3d 160, 167 (2d

12   Cir. 2007) (“Where there are two permissible views of the

13   evidence . . . a reviewing court must defer to [the agency’s]

14   choice   so   long    as     the   deductions are    not    illogical      or

15   implausible.”       (internal       quotation     marks    and    citation

16   omitted)).      Moreover, contrary to her position that the

17   inconsistencies       were    not    material,     the    inconsistencies

18   regarding     her    conditions      of   confinement     and    past   visa

19   application call into question the basis of her asylum claim

20   and her reason for leaving China.               Moreover, the agency is

21   permitted to rely on even non-material inconsistencies.                   See


                                           4
 1   Hong Fei Gao, 891 F.3d at 77 (“IJs may rely on non-material

 2   omissions    and   inconsistencies,”    so   long   as   they   have   a

 3   “tendency to suggest a petitioner fabricated his or her

 4   claim”); Xiu Xia Lin, 534 F.3d at 167 (holding that “an IJ

 5   may rely on any inconsistency or omission in making an adverse

 6   credibility determinations as long as the ‘totality of the

 7   circumstances’ establishes that an asylum applicant is not

 8   credible” (quoting 8 U.S.C. § 1158(b)(1)(B)(iii))).

 9         The adverse credibility determination is bolstered by

10   the IJ’s demeanor finding, to which we defer and which Lin

11   does not challenge.       See Li Hua Lin v. U.S. Dep’t of Justice,

12   453   F.3d   99,    109    (2d   Cir.   2006) (giving     “particular

13   deference” to demeanor finding because “the IJ’s ability to

14   observe . . . demeanor places her in the best position to

15   evaluate whether apparent problems in the . . . testimony

16   suggest a lack of credibility or, rather, can be attributed

17   to an innocent cause such as difficulty understanding the

18   question”); Norton v. Sam’s Club, 145 F.3d 114, 117 (2d Cir.

19   1998) (“Issues not sufficiently argued in the briefs are

20   considered waived and normally will not be addressed on

21   appeal.”).    Regardless of waiver, the record supports the


                                        5
1    demeanor      finding      given      Lin’s    struggle      to   consistently

2    describe her detention.             See Li Hua Lin, 453 F.3d at 109 (“We

3    can be still more confident in our review of observations

4    about    an   applicant’s       demeanor       where,   as   here,    they    are

5    supported by specific examples of inconsistent testimony.”).

6           Finally,      the   agency     reasonably    concluded       that    Lin’s

7    corroborating evidence did not rehabilitate her testimony or

 8   otherwise      satisfy        her   burden of     proof.      See    8     U.S.C.

 9   § 1158(b)(1)(B)(ii) (“The testimony . . . may be sufficient

10   to sustain the applicant’s burden without corroboration, but

11   only if the applicant satisfies the trier of fact that the

12   applicant’s testimony is credible . . . .                     In determining

13   whether the applicant has met the . . . burden, the trier of

14   fact    may   weigh     the    credible       testimony   along     with    other

15   evidence of record.”); Biao Yang v. Gonzales, 496 F.3d 268,

16   273     (2d   Cir.    2007)     (an    asylum     applicant’s       failure    to

17   corroborate testimony may bear on credibility “because the

18   absence of corroboration in general makes an applicant unable

19   to rehabilitate testimony that has already been called into

20   question”).       Again, Lin has waived any challenge to the

21   corroboration finding.              See Norton, 145 F.3d at 117.             Even


                                             6
1    if not waived, the agency reasonably afforded little weight

2    to Lin’s corroborating evidence because it either contained

3    misspellings on purportedly official documents, was authored

4    by interested witnesses not subject to cross examination, or

5    both. See Y.C. v. Holder, 741 F.3d 324, 332, 334 (2d Cir.

6    2013) (“We generally defer to the agency’s evaluation of the

7    weight to be afforded an applicant’s documentary evidence.”);

 8   Matter    of   H–L–H     &    Z–Y–Z–,       25    I.    &    N.   Dec.    209,    215

 9   (B.I.A. 2010)      (giving        diminished           evidentiary       weight    to

10   letters from “relatives and friends,” because they were from

11   interested witnesses not subject to cross-examination), rev’d

12   on other grounds by Hui Lin Huang v. Holder, 677 F.3d 130 (2d

13   Cir. 2012).

14         In sum, given the multiple inconsistencies, demeanor

15   finding,   and    lack       of   reliable       corroboration,      substantial

16   evidence supports the adverse credibility determination.                          See

17   8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 167.

18   The   adverse     credibility       determination            is   dispositive      of

19   asylum, withholding of removal, and CAT relief because all

20   three    forms    of   relief      were     based       on   the   same     factual

21   predicate.       See Paul v. Gonzales, 444 F.3d 148, 156–57 (2d


                                             7
1   Cir. 2006).

2       For the foregoing reasons, the petition for review is

3   DENIED.   All pending motions and applications are DENIED and

4   stays VACATED.

5                               FOR THE COURT:
6                               Catherine O’Hagan Wolfe,
7                               Clerk of Court
8




                                  8